        Case 1:03-cr-00331-CKK Document 1107 Filed 01/24/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                       )       CRIMINAL NO.: 03-CR-331 (11)
                                                 )
        v.                                       )
  WALDEMAR LORENZANA-LIMA,                       )
                                                 )
                         Defendant.              )
                                                 )


          GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR
              PRODUCTION OF NON-TESTIMONIAL STATEMENTS

       On January 19, 2020, defendant Waldemar Lorenzana-Lima filed a “motion for

production of non-testimonial statements,” Dkt. No. 1106 (“Def. Mot.”), seeking to compel the

government to produce 18 U.S.C. § 3500 (Jencks Act) material (“3500 Material”) for two

witnesses whose testimony at the trial of the defendant’s sons is cited in the government’s

sentencing memoranda. As the defendant notes in his motion, the Court has previously denied

his motions to compel the government to call live witnesses at his sentencing hearing. See Dkt.

Nos. 1094 (“[T]he Court finds that, in lieu of live witnesses, the Government may rely upon trial

testimony from Mr. Lorenzana-Lima’s codefendants in support of its recommended sentencing

enhancements….”), 1102 (reaffirming prior ruling). As with the defendant’s motions to compel

the government to call witnesses, the Court should deny the defendant’s present motion to

compel disclosure of 3500 Material for witnesses who will not be testifying at the defendant’s

sentencing.

                                         ARGUMENT

       The Jencks Act, 18 U.S.C. § 3500, requires the government, upon a defendant’s motion,

to produce statements of trial witnesses called by the government that are in the government’s
         Case 1:03-cr-00331-CKK Document 1107 Filed 01/24/20 Page 2 of 4



possession and relate to the subject matter of the witnesses’ direct testimony. The substance of

18 U.S.C. § 3500 is codified in the Federal Rules of Criminal Procedure as Rule 26.2. Federal

Rule of Criminal Procedure 26.2(g)(2) provides that the rule applies at sentencing hearings, as it

does at various other evidentiary and procedural hearings such as preliminary hearings,

suppression hearings, and detention hearings. Federal Rule of Criminal Procedure 32, which

governs sentencing, reaffirms the applicability of Rule 26.2 at sentencing. See Fed. R. Crim. P.

32(i)(2) (“If a witness testifies at sentencing, Rule 26.2(a)-(d) and (f) applies.”).

       By their own terms, however, Rules 26.2 and 32, as well as the Jencks Act, apply only to

witnesses who testify. See Fed. R. Crim. P. 26.2(a) (“After a witness other than the defendant

has testified on direct examination…”), Fed. R. Crim. P. 32(i)(2) (“If a witness testifies at

sentencing…”), 18 U.S.C. § 3500(b) (“After a witness called by the United States has testified

on direct examination…”) (emphases added). Here, by contrast, the government has already

explained that it does not intend to call Byron Linares or Otto Herrera-Garcia, who are the

subjects of the defendant’s motion, to testify at the defendant’s sentencing. If they were to

testify, the government would be required to produce 3500 Material; because they are not going

to testify, applicable law and the federal rules impose no such obligation on the government.

       The defendant’s motion does not cite any law or rule to the contrary, relying only on

more broad, general statements about the government’s burden at sentencing and the reliability

of evidence presented at sentencing. Def. Mot. at 3-4. The defendant has identified no case or

other authority, nor has the government found any, in which a court has ordered the government

to produce 3500 Material for witnesses who do not testify at sentencing.

       At least one other circuit has expressly held that 3500 Material does not need to be

produced where the government does not call witnesses at sentencing. See United States v.
                                                   2
        Case 1:03-cr-00331-CKK Document 1107 Filed 01/24/20 Page 3 of 4



Nicklow, 891 F.2d 1071, 1074 (3d Cir. 1989) (“In extending the Jencks Act to post-trial

sentencing hearings, however, we held that it is only when the government calls witnesses to

testify at a sentencing hearing that the prior statements…of its witnesses must be furnished to the

defendant. In the present case, the government called no witnesses to testify; hence, Nicklow

cannot obtain relief….”). And outside of the sentencing context, the D.C. Circuit has made

clear that 3500 Material for non-testifying witnesses – including that of co-conspirators whose

statements are admissible at trial pursuant to Rule 801(d)(2)(E) – does not need to be produced to

a defendant. See United States v. Williams-Davis, 90 F.3d 490, 512-14 (D.C. Cir. 1996)

(“[T]hat a declarant is treated as a witness for purposes of Rule 801(d)(2)(E) or Rule 806 does

not mean he becomes one for purposes of the Jencks Act.”); see also United States v. Morrow,

No. 04-CR-355-CKK, 2005 WL 3163806, *3 (D.D.C. Apr. 13, 2005) (explaining that argument

for production of non-testifying witnesses 3500 Material “has been rejected by numerous courts”

and that ordering such production would “violate the balance chosen by Congress between the

defendant’s interest in use of non-witness materials and the government’s interest in their non-

disclosure”). Other circuits have reached the same conclusion. See, e.g., United States v.

Shyne, 617 F.3d 103, 108 (2d Cir. 2010) (rejecting argument that 3500 Material for non-

testifying co-conspirators needed to be produced, noting that “[t]o hold otherwise would be

contrary to the express language of the Jencks Act”), United States v. Schier, 438 F.3d 1104,

1112 (11th Cir. 2006) (“Plainly, the Jencks Act does not apply to the statements of non-testifying

witnesses.”).

       Ultimately, then, applicable rules and case law make clear that the production of 3500

Material is only required for witnesses who actually testify at trial or certain other hearings

specified in Rule 26.2. Because the defendant has identified no contrary authority, his argument
                                                  3
        Case 1:03-cr-00331-CKK Document 1107 Filed 01/24/20 Page 4 of 4



for the expansion of Rules 26.2, 32, and the Jencks Act to non-testifying witnesses should be

rejected.

                                        CONCLUSION

       For the foregoing reasons, the defendant’s motion should be denied.

                                             Respectfully submitted,

                                             MARLON COBAR, Acting Chief
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice

                                     By:     /s/ Brett Reynolds
                                             Brett Reynolds
                                             Anthony Aminoff
                                             Trial Attorneys
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             United States Department of Justice
                                             145 N Street, NE
                                             Washington, DC 20530
                                             (202) 598-2950
                                             Brett.Reynolds@usdoj.gov




                                                4
